Citation Nr: 1827388	
Decision Date: 05/02/18    Archive Date: 05/14/18

DOCKET NO.  04-44 320	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The Veteran appellant served on active duty in the United States Army from August 1966 to October 1977, including a year in Vietnam.  The appellant's claim of entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities originally came before the Board of Veterans' Appeals (Board) on appeal from a November 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  This appeal was processed using the VA paperless claims processing system.

After Board remands were issued in June 2007, and April 2009, the appellant presented testimony at a Travel Board hearing conducted before the undersigned Veterans Law Judge in April 2015.  A transcript from that hearing is of record.  After again remanding the case for additional development in June 2015, the Board denied the TDIU claim in a decision issued in April 2016.

The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).  In July 2017, the Court issued a Memorandum Decision in which the Board's decision as to the TDIU claim was vacated and remanded for re-adjudication pursuant to the provisions of 38 U.S.C. § 7252 (a).  The Court also concluded that, because the Veteran did not appeal that portion of the Board's April 2016 decision wherein his claim of entitlement to an initial compensable disability rating for the service-connected bilateral hearing loss, said claim was abandoned.  (See Court's June 2016 Memorandum Decision, quoting Pederson v. McDonald, 27 Vet. App. 276, 285 (2015) (en banc) (holding that, where an appellant abandons an issue or claim, the Court will not address it).  Thus, the only issue remaining for appellate consideration by the Board is the one listed on the title page. 


FINDINGS OF FACT

1.  The appellant last worked in 2002; he has two years of college education.

2.  The appellant worked in the Army for several years as a club manager/kitchen manager.

3.  The appellant's most recent work experience was as a custodian at a junior college from 1985 to 2002.

4.  The appellant is unable to secure or maintain any form of substantially gainful employment consistent with his education and occupational background as a result of the combined effects of his service-connected disabilities: sleep apnea (50% rating), hypertensive heart disease (30% rating), hypertension (10% rating), allergic rhinitis (10% rating), tinnitus (10% rating) and bilateral hearing loss (0% rating).  


CONCLUSION OF LAW

With resolution of reasonable doubt in the Veteran's favor, the criteria for a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU) have been met.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.15, 4.16, 4.18, 4.25, 4.26 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant has reported, both in various written statements and in his April 2015 Travel Board hearing testimony, that he is unable to work as a result of his various service-connected disabilities - especially his sleep apnea and heart disease.  

I.  Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating their claims for benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The Board is granting in full the benefit sought on appeal (a total disability rating based on individual unemployability (TDIU)).  Therefore, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.

II.  Merits of the Claim

In adjudicating a claim, the Board determines whether (1) the weight of the evidence supports the claim or, (2) whether the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim.  The appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate, "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15.

"Substantially gainful employment" is that employment, "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment is not considered substantially gainful employment.  38 C.F.R. § 4.16(a).

In determining whether unemployability exists, consideration may be given to a Veteran's level of education, special training and previous work experience, but not to his age or to any impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.  A TDIU may be assigned if the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability, ratable at 60 percent or more, or as a result of two or more disabilities, provided that at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a). 

During his April 2015 Travel Board hearing, the appellant testified that he was unable to get and maintain gainful employment because even with treatment for his service-connected sleep apnea he did not get adequate sleep.  He said that he still felt tired and weak every day and sometimes felt like not getting out of bed.  The appellant also testified that his blood pressure was more or less the reason that he had left his job in 2002.

As of June 3, 2002, the Veteran's service-connected disabilities included sleep apnea (50% rating), hypertensive heart disease (30% rating), hypertension (10% rating) and allergic rhinitis (10% rating).  The combined evaluation for these service-connected disabilities was 70 percent.  As such, the Veteran meets the threshold requirements for TDIU under 38 C.F.R. § 4.16(a).  He subsequently was service-connected for tinnitus (10% rating) and bilateral hearing loss (0% rating); this raised his combined evaluation to 80 percent, effective in February 2004.

As reflected in the VA Form 21-8940 submitted by the appellant in June 2004, he has two years of college education.  The appellant worked in the Army for several years as a club manager/kitchen manager.  The appellant's most recent work experience was as a custodian at a junior college from 1985 to 2002.  In an affidavit signed by the appellant in October 2017, he stated that his custodial job involved standing on his feet and walking throughout the campus for his entire shift.  He further stated that he was required to move desks and chairs.  

Review of the evidence of record reveals that a private orthopedist wrote, in July 2000, that the appellant was unable to stand on his feet for over 30 minutes without rest and that the appellant could not lift more than ten pounds.  In May 2002, another orthopedist from that same practice group stated that the appellant should not perform repetitive bending or stooping and that he should not operate heavy machinery such as buffers.  Based on those work restrictions, the appellant was terminated from his custodial position in May 2002.  Additional records from the private orthopedists indicate that the appellant had lumbar spine disk disease, bilateral shoulder disorders, bilateral knee disorders and a right foot disorder.

In an October 2004 VA examination report, the examiner stated that the appellant's activity was markedly reduced because of his osteoarthritis.  During a September 2008 VA examination, the appellant reported that he had retired at age 57 and up to that point he had been doing janitorial work including buffing floors.  The appellant indicated that he got to the point where his arthritis and pain in his joints were severe enough that he could not stand up to do his work and that he then applied for Social Security Administration (SSA) disability benefits.  The examiner stated that the appellant's major limiting factor based on his history was his degenerative arthritis and subsequent pain in the joints related to that.  The examiner stated that the appellant was impaired in his walking because of his degenerative joint disease in the knees and hips, especially in the right knee.  The examiner opined that the appellant's complaint of shortness of breath was more likely than not related to being significantly overweight rather than to any significant cardiovascular disease or pulmonary disease.

Similarly, in a May 2009 VA examination report, a VA medical examiner stated that it was not at least as likely as not that the appellant's sleep apnea alone would preclude him from obtaining and retaining substantially gainful employment.  The examiner thought that the appellant's reported napping during the day was more likely than not due to his inactivity and watching television all day.  The examiner noted that the appellant's prescribed treatment should control his symptoms and therefore the sleep apnea would not preclude any employment.  The examiner opined that the appellant's joint and spine complaints were the limiting factors in the appellant's problems with employability.

In February 2012, the appellant was afforded VA medical examinations for each of his service connected disabilities.  In the associated examination reports relating to his service-connected sleep apnea, hypertensive heart disease, hypertension, and vasomotor rhinitis, the examiners all indicated that each respective disability did not preclude employment.  In a subsequent July 2014 opinion, one medical examiner clarified his opinion and stated that he had found no evidence that the appellant was disabled related to his service-connected hypertension because the appellant's blood pressure was controlled and there were no findings of complications such as stroke, congenital heart failure or renal dysfunction.  The examiner also stated that taking three medications for blood pressure control was common and did not indicate disability in this particular case, including as due to any side effects from the blood pressure medications.  On the other hand, the examining audiologist stated that the appellant would be expected to have some difficulty working in an employment setting that relied heavily on spoken communication.  

In a June 2014 letter, the appellant's primary care provider stated that there was radiological evidence of the appellant's reported severe daily pain in many joints including his low back, right knee, bilateral hips and right lower leg/foot and that, even with narcotic analgesics, muscle relaxers, and other medical interventions, the appellant could only stand for one minute or walk for one minute without having to sit due to severe pain.  The physician also stated that sitting was uncomfortable for the appellant as his arthralgic pain persisted even when sitting and that the physical findings confirmed this inability to get comfortable.  The doctor said that the appellant walked slowly with a severe limp and used a cane.  The physician opined that the appellant was totally disabled based on these physical findings. 

In September 2015, the appellant was again afforded a VA examination for each of his service-connected disabilities.  An examiner stated that the appellant's rhinitis would not prevent him from engaging in his usual employment.  Regarding sleep apnea, an examiner stated, the appellant's treated sleep apnea had no effect on employment, function, ordinary activity, or ability to do manual and/or sedentary work.  The audiology examiner indicated that the appellant's ability to work was impacted because he had difficulty understanding speech unless he was face to face in a quiet atmosphere, preferably while wearing his hearing aids. 

A private vocational assessment was submitted by the appellant's attorney in January 2018.  The vocational specialist stated that the appellant's custodial job was a semi-skilled job that had a heavy level of physical demand.  After reviewing the medical evidence of record and interviewing the appellant, the vocational specialist concluded that the appellant's symptoms from his service-connected disabilities were collectively so limiting that it was at least as likely as not that he was unable to secure and follow substantially gainful work in any capacity.  She further stated that the combination of limitations from the appellant's service-connected disabilities would prohibit even sedentary work.

Viewing the evidence in the light most favorable to the Veteran, the positive evidence of record consists of the fact that he has been described as unemployable due to service-connected disabilities by a private vocational specialist and that VA audiologists have found him to have vocational impairment from his service-connected hearing loss.  

The negative evidence of record includes the fact that, despite the appellant's statements that SSA determined him to be disabled due to his hypertension, SSA actually determined him to be disabled based wholly on his degenerative arthritis of the knees; the appellant's reports during various VA medical examinations that he was unable to drive compared to the statements the appellant made in his October 2017 affidavit indicating that he was able to drive; the statements made by the appellant's private physicians indicating that he could not work due to orthopedic conditions; and the negative opinions of various VA medical examiners in relation to whether or not the appellant was unemployable due to service-connected disabilities.

Based on the various manifestations of the Veteran's service-connected disabilities identified by the VA examiners, private health care personnel, the private vocational assessment received in January 2018, and the Veteran's education and work history, the Board resolves reasonable doubt in favor of the Veteran and finds that evidence for and against the Veteran's claim is at least in relative equipoise on the question of whether the evidence of record supports the Board's conclusion that the Veteran is unemployable due to his service-connected disabilities.  See Moore v. Derwinski, 1 Vet. App. 356, 359 (1991) ("[A] mere theoretical ability to engage in substantial gainful employment is not sufficient...  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.").  As such, entitlement to a TDIU is warranted.  38 U.S.C. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.

ORDER

Entitlement to TDIU is granted, subject to criteria applicable to the payment of monetary benefits. 



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


